Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	The terminal disclaimer filed 10/12/2020 has been approved and the claims are now in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed to be free of the prior art given the failure of the prior art to teach or reasonably suggest a method of making a ChE polypeptide encoded by SEQ ID NO: 1 in a plant transformed therewith at levels greater than 200 mg/kg of leaf biomass that retains >70% enzymatic activity at 4 degrees C for 2 weeks, >70% enzymatic activity at 37 degrees C for 2 weeks, or >80% activity at 40 degrees C for 8 hours; wherein the extract also comprises a PRAD polypeptide encoded by SEQ ID NO: 5, a polynucleotide encoding a P19 protein and chitosan as an added component; wherein the nearest prior art is the art of record and found in U.S. Patent 8,168,175 which teaches co-expression of BChE and PRAD in plant cells but does not teach the levels of expression or inclusion of a P19 coding sequence or the resilience to heat at levels comparable to the instantly claimed extracts; or a transformed plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663